
	

114 S3228 IS: Assessing Coastal Areas to Assist States Act
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3228
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2016
			Mr. Rubio (for himself and Mr. Scott) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To require the Secretary of the Army to conduct a study of coastal areas in the South Atlantic
			 Division of the Corps of Engineers to identify risks and vulnerabilities
			 of those areas as a result of sea level rise, and for other purposes. 
	
	
 1.Short titleThis Act may be cited as the Assessing Coastal Areas to Assist States Act. 2.Study of coastal areas (a)In GeneralThe Secretary of the Army shall conduct a study of the coastal areas located within the geographic boundaries of the South Atlantic Division of the Corps of Engineers to identify the risks and vulnerabilities of those areas to increased hurricane and storm damages as a result of sea level rise.
 (b)RequirementsIn carrying out the study under this section, the Secretary of the Army shall— (1)conduct such analyses as the Secretary determines necessary, with special emphasis on regional sediment management as a method to sustainably maintain or enhance current levels of storm protection—
 (A)to produce a comprehensive and consistent understanding of coastal vulnerabilities in the affected areas; and
 (B)to identify initial measures that can be taken to address the vulnerabilities described in subparagraph (A); and
 (2)develop a long-term strategy for— (A)addressing increased hurricane and storm damages that result from sea level rise; and
 (B)identifying opportunities to enhance resiliency, increase sustainability, and lower risks in— (i)population centers;
 (ii)areas of concentrated economic development; and (iii)areas with vulnerable environmental resources.
						
